TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00798-CR


Roberto Hernandez, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
NO. D-1-DC-11-300990, THE HONORABLE MIKE DENTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Roberto Hernandez seeks to appeal from a judgment convicting him of
terroristic threat.  See Tex. Penal Code Ann. § 22.07 (West 2011).  We abated this appeal because
the trial court certification in the record appeared defective as it did not comport with the remainder
of the record in this plea-bargain case.  See Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App.
2005) (defining defective certification as one that is "correct in form but which, when compared with
the record before the court, proves to be inaccurate").  We instructed the district court to prepare and
send to this Court an amended certification in this cause that accurately reflects Hernandez's right
of appeal.  See Tex. R. App. P. 35.2(f); Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005). 
		The trial court has provided this Court with an amended certification certifying that
this is a plea-bargain case and Hernandez has no right of appeal.  Accordingly, the appeal is
dismissed for want of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d).


						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   August 22, 2012
Do Not Publish